 

 

 

  

035919-13129 Doci Fiiedos/ii/ie Pa€e@iiz§~:\g\

Fil| in this information to identify your case;

  

§ United States Bankruptcy Court for the:

Distiict of MQ&)¢M

§
t
§
§ Case number (/fknown):
§
§
§

 

Chapter you are filing under.
§:l Chapter7
n Chapter 11
El chapter 12
Chapter 13

 

  
 

 

w a ended filing

 

 

official Form 101 »QS":Q§>\ C>"Z'?Ct§o

Voluntary Fetition for lndividuals Filing for Bamkt'uptr:?id 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes ifeither debtorowns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all ofthe forms.

Be as complete and accurate as possible. iftwo married people are filing together, both are equally responsible for supplying correct
infonnation. lf more space is needed, attach a separate sheet to this fomt. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mmva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse only in a Joint Case): §
§ 1. Your full name
3 1
Write the name that is on your §
§ govemment-issued picture _ mw .

§ identification (for example, "st "ame F"st name

§ your driver‘s license or

§ passpori). lig name al Middle name

§ Bn'ng your picture /Z/f .){ '
§ identification to your meeting Lastla,"‘£. Last name

§ with the trustee. L,\ 2

§ Sul‘lix (Sr., Jr., Il, lll) Sufiix (Sr., Jr., l|, lll)

§

§ 2. All other names you
have used in the last 8 F,,S, name F§,S§ name §
§ years
§ lnclude your married or Middle name M‘dd'e name
maiden names.
§ Last name Last name §
§ First name First name

Middie name Middie name
i
Last name ` Last name §
3. only the last 4 digits ot § Z il, 5
§ your Social Security XXX _ XX _ _ XXX _ XX _ -_ -- _- _
§ number or federal oR oR §
§ lndividual Taxpayer 9 §
§ identification number xx ” xx ___ __- _-_ -_- 9 xx °` xx ___ _ __ __
; (iTiN) '

 

Au-,`e_¢ ¢-._._` ana \"l_.,`a_`~_`¢n;.__ ¢._.n,_ _'s,,:_-,,_l_ rand __ ¢….n`,.lm,_._a…. __ _._ 4

 

 

 

 

 

LCaSe -13129 D001 Fi|ecl 03/11/19 Page 2 of 12
Debtort /2/‘('£’! Caseniunberirm)
Middh\'hms LaaName /'
AboutDebtor1: AboutDebtorZ(Spouse OnlyinaJoint Case):

4 Any business names
and Employer

§ Identification Numbers

(ElN) you have used in

the last 8 years

lnclude trade names and
doing business as names

l l have not used any business names or Ele.

Cl l have not used any business names or Ele.

 

Business name

Businessname

 

Business name

H"_

Ji_

Business name

EFI_~

EN_`

 

5. Where you live

adm decade /é+ //

Number Street

if Debtor 2 lives at a different address:

Number Street

 

/nu/Za/
ina nw

dounty

State ZlP Code

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

/¢LZ: ida z#dfCi

S!ate ZlP Code

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

this district to tile for
bankruptcy

 

I over me last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street Number Street

P.o. Box P.o. Box

City State ZlP Code Ci¢y Swfe Z|P COde
6. Why you are choosing Check one: Check one:

El over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

n | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

 

Debtor 1

  

FimN-me

CaseF-13129 Doc 1
4 a§t<>'i

Midthmle

Filed 03/11/19 Page 3 Of 12

Case number (rlm~n)

Tell the Court About Your Bankruptcy case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankmptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.

|;l Chapter 7

L_.l Chapter 11
Cl Chapter 12
d Chapter 13

 

How you will pay the fee

CI l will pay the entire fee when l file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. |f your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address.

. l need to pay the fee in installments lf you choose this option, sign and attach the
Application for lndividuals to Pay The Filing Fee in lnslallments (Ofiicial Form 103A).

E] l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the oflicia| poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must till out the Application to Have the
Chapter 7 Filing Fee Waived (Ofiicial Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for . No
bankruptcy within the
last 8 years? l:\ Yes. Distnct when MM/ DD lWYY ease number
Distlict When Case number
MM/ Do/vYYY
District When Case number
MM/ Dn /vYYY
10. Are any bankruptcy o No
cases pending or being
filed by a spouse who is n Yes. Dehtor Relationship to you
not filing this case with Dism~ct when case number, irknown
you, or by a business MM / no /Yva
partner, or by an
affiliate?
Debtor Relationship to you
Dishict When Case number, if known
MM / DD / YvYY
11- D° _y°l| rent your [] No Go to line 12.
'¢S'de"°e? l Yes. Has your landlord obtained an eviction judgment against you?

An¢-,.-,.n r-.._.__

A»\a

l No. soto line 12.

cl Yes. Fill out lnitial Statement About an Evl'ction Judgment Against You (Fonn 101 A) and tile it as
part of this bankruptcy petition.

 

Case19-13129 Doc1 Fi|ecl 03/11/19 Page 4 of 12
Debtort F_ Q':/%\{Mém g€z:m£/ Casenumberirio»m)

Report About Any Bus|nesses You own as a Sole Froprietor

 

12. Are you a sole proprietor . No_ 3010 pan 4_
of any full- or part-time
business? n Ves. Name and location of business

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as

:Lcé)-rporatlon, partnershlp, or Nu Sdeet

 

Name of business, if any

 

lf you have more than one
sole proprietorship. use a

 

 

 

 

separate sheet and attach it
to thls petltlon. any State zlp Code

Check the appropriate box to describe your business:

n l-lealth Care Business (as detined in 11 U.S.C. § 101(27A))

a Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

n Stockbroker(as defined in 11 U.S.C. § 101(53A))

m Commodity Broker (as delined in 11 U.S.C. § 101(6))

n None of the above

13. Are you filing under Ifyou are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it
chapter 1 1 of the can set appropriate deadlines |f you indicate that you are a small business debtor, you must attach your
Bankruptcy code and most recent balance sheet, statement of operations, cash-tiow statement and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
No. l am not filin under Cha r11.

For a definition of small , g me
business debtor, 399 n No. l am filing under Chapter11, but l am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code_

n ¥es. l amtiling underchapter 11 andlam asmall business debtoraccording tothedeiinition in the
Bankruptcy Code.

m if ¥ou 0\l\m or Have Any Hazardous Propelty or Any Property That Needs lmmediate Attention

 

14. Do you own or have any - No
’ property that poses or
alleged w pose a threat U Yes. what is the hazard'_)
of imminent and
identifiable hazard to
public health or safety?
Or do you own any

property that needs . . . . . .
immediate anenti°n? lf lmmedlate attention is needed, why ls lt needed?

 

 

 

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Whereisthepmperty?

 

Number Street

 

 

City State ZlP Code

An-.,!.¢ ¢-...... ana \:_¢~...¢_..,, n.¢e¢e _ .. ¢, .. l._ `¢!,.!.¢.._l_ o-!u._ __ 1_ ,. n.__¢__.`_,.¢...

 

 

CaSe19-13129 DOC1 Filed 03/11/19 Page 5 Of 12

L~“-'r

FirstNu'ne Midtheme

Case number iirl¢npvvn)

Part 5: Explair\ Your Efforts to Receivo a Brleflng About Crodit Counsel|ng

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to fi|e.

lf you tile anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

About Debtor 1:

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before f
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

. l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

El l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 1
days after| made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

`l`o ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this wse.

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you filed for banknlptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you ti|e.
You must hle a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n lam not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

|Zl oisability. My physical disability causes me
to be unable to participate in a
brieth irl person, by phone, or
through the intemet, even alter l
reasonably tried to do so.

n Active duty. l am cun'ent|y on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling. you must hle a
motion for waiver of credit counseling with the oourt.

About Debtor 2 (Spouse 0nly in a Joint Case):

You must check one:

El l received a brieling from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certiflcate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certihcate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L_.l l am not required to receive a briefing about
credit counseling because of:

m lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El bisability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

|:l Active duty. l am cunentiy on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Case 19-13129 Doc 1

chtori £$éé/”M/WM< ‘

Answer These Questions for Reporting Purposes

Part 6:

darby

LasNamol

Filed 03/11/19 Page 6 Of12

Cese number mom/nl

 

le. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 u.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

iJ No. eotolinsleb.
- Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

3 No. Go to line 16c.
Yes. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

l No. l am noltiling under chapter 7. co to lino 18.

 

 

D° y°u estimate that after m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and n No
administrative expenses
aro paid that funds will he a Ye$
available for distribution
to unsecured creditors?
1a. How many creditors do l 1~49 El 1,000-5,000 D 25,001-50,000
you estimate that you El 50-99 EJ 5,001-10,000 El 50,001-100,000
°We? Cl 100-199 El 10,001-25,000 El Moro than 100,000
El 200_999
19. How much do you . $0-$50,000 n $1,000,001-$10 million n $500,000,001-$1 billion

estimate your assets to
be worth?

El $50.001-$100,000
El $100.001-$500,000
El $500,001-$1 million

El $10,000,001-$50 million
El $50.000,001-$100 million
L'.l $100,000,001-$500 million

El $1,000.000.001-$10 billion
El slo,ooo,ooo,ool-$so billion
L`.l Mors than $50 billion

 

20. How much do you
estimate your liabilities
to be?

a $o-$so,ooo

El $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

Cl $1,000.001-$10 million

El slo,ooo,ool-$so million
El 550.000,001-$100 million
El $100,000,001-$500 million

Cl $500,000,001-$1 billion

El $1.000,000,001.$10 billion
El slo,ooo.ooo,ool-$so billion
cl More than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

lf l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lfnoaftomeyrepresentsmeandldid notpayoragreetopaysomeonewhoisnotanattomeytohelpmefil| out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in awordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in nes up to 250,000, or imprisonment for up to 20 years, or both.

ssi

18U. .C.§§152,1341,1519,a 35 .

signatureofosbtorl ` ` /

   

Executedon 3 /
MM lDD IYYYY

 

 

Executed on

Signatule of Debtor 2

MMlDD lYYYY

 

 

 

 

Case 19-13129 DOC'l Filed 03/11/19 ` Page 7 Of~12

Debtbf 1`%'%/¥7"/ 04 J/?/J/(A~/ v ' CSS€ number (l'lkllawn) '

Fif t Name Middle Name

Lasl Name

 

 

'. ,.\z;~.e 1 ~ ' ' " `b"l"" " ..._; w~ ,. … ` . . " »;:',~;3“1~"'" z,'.;»:~';¢';':s..-<_ -.-';»»- .- t-

 

;. :.»¢»;\.-:-)_s ru~» t;:l,¢(;,;.\;‘\; : ~ »~ ;' _ '.::,r;\:;`.>;-." " .

For you lf you are filing this
bankruptcy without an
attorney

|f you are represented by
an attorney, you do not
need to file this page.

 

Oftlcial Form 101

Emalladdress' A_ ?'[Z/?Jz Q/O c 41 11»4-¢/¢ (~'0"“" Email address

 

 

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find lt extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are'strongly urged to hire a qualified attorney.

To be successfu|. you must correctly file and handle your bankruptcy case. The rules are very
technical. and a_ mistake or inaction may affect your rights. For examp|e. your case may be
dismissed because you did not tile a required document. pay a fee on time, attend a meeting or
hearing. or cooperate with the court, case trustee. U.S. trusteel bankruptcy administrator. or audit
firm if your case is selected for audit. |f that happens, you could lose your right to file another
case, or you maylose protectionsl including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy. you must list that debt
in your schedules. if you do not list a debt, the debt may not be dlscharged. lf you do not list
property or properly claim it as exempt. you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate. truthful, and complete.
Bankruptcy fraud ls a serious crime; you could be fined and lmprlsoned.

lf you decide to file without`an attorney. the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful. you must be familiar with.the United States Bankruptcy Codel the Federal Rules of
Bankruptcy Procedurel and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

cl No

l Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be fined or lmprlsoned?

El No ‘
Yes `

' Did you pay or agree to pay someone who is not an attorney to help you fill out your'bankruptcy forms?

.No

U Yes. Name of Person
. Attach Bankruptcy Petltlon Preparer's Notlce, Declarat/'on, and Signalure (Oftlcial Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
hav and understo ’d this notice, and l am aware that filing a bankruptcy case without an
orney may cause me to lose my rights or property if _l do not~properly handle the case.

   
  

 

 

 

 

 

Slgnature of Debtor 2
Date l l / Date
/DD / YYY MM/ DD /YYYY
Contact phone zd/ FZ£ ')?[£?C€' Contact phone
Ce|l phone /ZU/ 55{ % ?& Ce|l phone

 

  

'\‘S`Y$f§'§"e">,~¢`t»"»§®}i.k .. §§".;§§_~5 ‘lh§{~'f}{`a*>?i§¥¢?'®) M‘S£§~l§-?§ »L`t's‘.‘ ~*eJ*"‘¢f) '.`"§§i>` ‘:-.1.¢`

   

§ ’~‘P?:VL?~'€§\’¥S‘$£EV$§!?Z§‘.‘§`:`§€!SS§/

 

.= w ,s

Voluntary Petltlon for individuals Filing for Bankruptcy v page 8

 

 

Case 19-13129 DOC'l Filed 03/11/19 Page 8 Of12

Fill iii this information to identify your case:

Debtor ‘l

 

Debtor 2
(Spou$e, if filing) Ftrst Name

 

united Siates Bankruptcy Court for inez District ot '

Case number
t lt lmownl

 

El check if this is an
amended tlling

   

Ofllcial Form 106D
Schedule D: €reditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. 0n the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
cl No. Check this box and submit this form to the court with your other schedules ¥ou have nothing else to report on this forrn.
l Yes. Fill in all urine information below.

mm umw

 

 

 

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately mm
for each olaim. lf more than one creditor has a particular ctaim, list the other creditors in Part 2. 90 naming t , 7 mgm ups
As m h as possible, list the claims in alphabetical orderaccording to the creditors name. MMM dam ` *

§ 615/0 /¢/%>6/ W ZD:scn$b-:Hle Propel`fy that secures the claim: 5 z 0 /{'/ _.W $ 'M@ l m $

QWS“““S l _/‘ 4 dig/rf /Ziw»¥r/¢f, »C/-;‘/ W'g‘£/M‘
/5[5@/ O§§:;¢;//W¢ d* ilw:,e¢ wma,zwp#z@a$

Number

il 5: f am EDEQ7 Asofmedaieyoufile,ihe¢laimis:checkailmaiapply.
Cl cmiingeni

/]cc[:ycl\[o NLMZZ;/ El unliquidated

S\atB ZlP Code n Disputed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Whoowesd\edebt?€heckone. mar|bn_ched<allmapply.
§ . D€NO\’ 1 only m An agreement you made (such as mortgage orsecured
‘ n Debtor 2 only car loan)
El Deb¢on ampebwrzmly El siawwrylien(sud»asiaxllen,meohanlc's iien)
El Aileasioneofmedebiorsandanomer 12)i<!g¢rie'¢llierifrr>riialawsuit
Other (including a right to offset)
Cl Check if this claim relates to a
community debt 5
Date debt was incurred 4 Last 4 digits of account number_ __ _ _
2‘2 ) ' /{ Describethepropertythatsecurestheclaim: $/0‘500 »@U $/[l 700 $
Cried' l’s Na /' §
l ~_/ » m /Wé'£d¢z (&Mz 5550
,,1@0?/ Mrl/¢y dim/5 ctr ?‘ 7
§ Number Streat ' A'l
§ As of the date you file, the claim is: Check all that apply. §
4 §
» f n Contingent l
/ l
;§@»u,-La’ /t/LL jD?' /O cl unliquidated
city slate zlP code n Disputed
Who owes the debt? Check one. Naw,-e of |ien_ Check ag that appiy_
. Debw"°n'y m Anagreementyoumade(suchasmortgageorsecured
n Debtor 2 only car loan) , l
n Debtor 1 and Debtgr 2 only g)ts§tory lien (such as tax lien, mechanic's lien)
lJ Aileastoneormedebw¢sandanomer EJ)s"ientlierifr°malav/Suit
Other (including a right to offset)
0 check if this claim relates w a
community debt
Mmmt‘)ate debt was incurredwmmmw mmwy Last 4 digits of account number__ __ __ _ l /
Add the dollar value of your entries in Co|umn A on this page. Write that number here: kMZ

 

 

(

 

 

 

Case 19-13129 DOC'l Filed 03/11/19 Page 9 Of12

United States Bankruptcy Court

 

      
   

 

111 Re; /‘)[FK mind l"' C?ZAJ\/ CaSé'}f
Debtor(s) Chapter: / 3

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge

\l
Date: %/¢{LH /, ZO/é{ Signature ofDebtor(s): 555 /7€"£'#7`1 /" ge'(A/@ q\jé t
‘ s

 

 

CaSe19-13129 DOC1 Filed 03/11/19 Page 10 Of 12

matrix.txt
Quarles Petroleum Inc.
1701 Fall Hill Ave Rm. 300
Fredricksburg, MD 22401

Robert Wagman
1390 Piccard St Rm. 315
Rockville, MD 20850

Charles County Court / Civil Division
200 Char1es St
La Plata, MD 20646

Prince Georges District Court / Civil Divisio
14735 Main St
Upper Marlboro, MD 20773

John Keller Atty.
P.O. Box 1010
Waldorf, MD 20604

Wood-Stickel & Associates- T/A Corners Liquor
3120 Old Washington Rd
Upper Marlboro, MD 20773

Prince Georges District Court- Civil Divison
14735 Main Ave.
Upper Marlboro, MD 20773

Bruce Johnson
4301 Northveiw Dr
Bowie, MD 20716

Gregory Hall
2607 Weary Creek Ct
Bowie, MD 20716

Public Storage
14301 Cherry Lane Ct.
Laurel, MD 20707

Page 1

 

 

 

 

Case 19-13129 Doc 1

A & G Management Company lnc.
Atty. Lynn C, Silverman Esq.

8 Reservoir Circle 203

Baltimore MD 21208

Central Collection Unit
300 W. Preston St
Baltimore MD 21201

Wells Fargo Bank
P.O. Box 1476
Char|otte NC 28201

First Premier Bank
3820 N Louise Ave
Sioux Fal|s SD 57107

Green Dot Corp
Att: Credit Dispute
P.O. Box 400
Provo UT 84603

Verizon
500 Techno|ogy Dr
Weldon Spring MO 63304

Acima Credit
9015 S Monroe St
Sandy UT 84070

Green Dot Bank/ Cards
3465 E Foothi|| Blvd
Pasadena CA 91107

Paragon Revenue Group / Lenoir Hospital
P.0. Box 127
Concord NC 28026

Filed 03/11/19 Page 11 Of 12

 

CaSe19-13129 DOC1 Filed 03/11/19 Page 12 Of 12

Premier Bank Card
601 S Minnesota Ave
Sioux Falls SD 57104

United Consumers
14205 Telegraph Rd
Woodbridge VA 22192

Verizon
P.O. Box 650584
Dal|as Tx. 75265

Way Point Reserve Group/ Comcast Communication
301 Sundance Pkwy
Rock Tx 78681

 

 

 

